Ruffin, Judge.
Thomas E. Cotton filed a complaint against Broad River Realty, Inc. and others, to which Wayne Colston, one of the named defendants, filed a counterclaim for a writ of possession. After the hearing on Colston’s demand for possession, Cotton filed a motion requesting the right to purchase a copy of the hearing transcript. Cotton filed this direct appeal from the trial court’s order denying that motion.
As the complaint and counterclaim are still pending, the trial court’s order “ ‘cannot be considered a final judgment within the meaning of OCGA § 5-6-34 (a) (1), and it follows that we are without jurisdiction to entertain a direct appeal from it.’ [Cit.]” Chatham County Hosp. Auth. v. Mack, 185 Ga. App. 13, 14 (363 SE2d 264) (1987). Further, we do not agree with Cotton that OCGA § 9-11-60 (g) is applicable in this case. Cotton has pointed to no portion of the limited record that would support his argument that a clerical mistake was made and we cannot find any.

Appeal dismissed.


Birdsong, P. J., and Blackburn, J., concur.